MEMORANDUM OPINION



No. 04-08-00644-CV


IN RE CAROL WALKER AS INDEPENDENT 
ADMINISTRATRIX WITH WILL ANNEXED, OF THE ESTATE OF
GERTRUDE C. JOHNSTON, DECEASED
Original Mandamus Proceeding (1)
 
PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	December 17, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	On August 22, 2008, relator filed a petition for a writ of mandamus.  The court has 
considered relator's petition and is of the opinion that relator is not entitled to the relief sought. 
Accordingly, the petition for a writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a).  							PER CURIAM
1.  This proceeding arises out of Cause No. 2005-PC-1744, styled Carol Walker as Administratrix of the Estate
of Gertrude C. Johnston With Will Annexed, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly
Jackson Spencer presiding.